It gives me 
great pleasure to extend to you, on behalf of my country. Sir, warm 
congratulations on your election to the post of President of the forty-seventh 
session of the General Assembly. You represent a friendly nation with which 
my country has ties of friendship and cooperation. Your wealth of experience 
and competence will help bring our work to a successful conclusion and achieve 
the desired results. 

It also gives me great pleasure to extend our thanks and appreciation to 
your predecessor, Mr. Samir Shihabi, who, with his abundant skill, experience 
and patience, was able to conduct the business of our past session with 
particular success. 
May I also have the pleasure, at the beginning of my statement, to 
express my sincere thanks and deep gratitude to Mr. Boutros Boutros-Ghali, the 
Secretary-General, for his unremitting efforts to enhance the role of the 
United Nations and its Secretariat and make it more effective in the service 
of international peace and security, as well as in facing up to the challenges 
and addressing the issues that have arisen with the end of the cold-war era. I 
would also like to commend his well thought-out and comprehensive report on 
the work of the Organization which indicates the new and auspicious direction 
of the United Nations under his guidance. 

The forty-seventh session is convened at a time when several new States 
have been admitted to membership of the United Nations, thereby enhancing the 
universality of this Organization. I welcome all of them and look forward to 
their contribution in the pursuit of the objectives and principles of the 
United Nations Charter. 
Given its awareness of the interdependent character of the world we live 
in and its belief in dialogue, diplomacy and negotiations as the ideal and, 
indeed, the only means of resolving international disputes, my country looks 
forward to cooperation with all Members of the United Nations with a view to 
moving human society to yet higher levels of progress, stability and growth. 
Over the past few years, the world has undergone many historic and 
unprecedented changes which have tended to encourage democratization and the 
promotion of freedoms, the rule of law, respect for human rights and the 
pursuit of progress and development. While the end of the ideological 
confrontation between East and West has brought about a new state of 
international harmony at a certain level, yet it seems that the conflict was a 
lid that covered a great deal of smouldering embers under the ashes. The 
confrontation had hardly ended when certain primitive tendencies reared their 
heads. Some of those tendencies are tribal, some are ethnic and others are 
religious. None of them augurs well for a very rosy future for many regions 
of the world. This is a situation that calls for collective action under the 
auspices of this Organization to rationalize the transition, and thereby, to 
contain those tensions, in their various forms, within acceptable humanitarian 
contexts. 
Our world is now going through a phase of transition from one era to 
another, where the changes are taking place at an astonishingly rapid pace 
that has left behind many cultural, social and political principles that many 

groups in human society continue to hang on to as if they were eternal. This 
makes it imperative that we act to create a mechanism to facilitate and manage 
the transition, which is, perhaps, the most difficult period in the lives of 
communities as well as in the lives of the individuals. 
There is enough wisdom in this world and in the Secretariat of this 
Organization in particular, to make us in Jordan look forward to a better 
future. Jordan does not accept the argument that modern technology, which has 
compressed the world into a global village, has led to the opposite of what 
was expected of it. We do not subscribe to the view of those who maintain 
that it has led to ideological ossification and has bred an attitude of 
indifference to the pains, hopes and aspirations of others. 
Proceeding from this, Jordan, a State that may be small in size but big 
in leadership, wishes to share with you a futuristic vision of a world that 
now stands at the threshold of the twenty-first century. We feel that we may 
be justified in this by the fact that we are a State that, since its 
inception, has committed itself to the straight path of justice and pursued a 
policy that eschewed violence and extremism. It has always maintained a 
rational, moderate, middle-of-the-road approach in dealing with both its 
domestic and its foreign affairs. Hence, Jordan has in effect become an oasis 
of stability in a turbulent region where emotionalism, extremism and 
ideological as well as physical violence are still rampant. Perhaps the most 
significant outcome of this policy has been the establishment in my country of 
a solid democratic system based on political pluralism. 
Jordan, which believes in collective action and in the United Nations 
principles, as well as in a world of peace, security and stability, takes 
pride in the confidence placed in it in being called upon to contribute troops 
to the peace-keeping forces in a number of areas of tension in the world: in 
 
Croatia and Cambodia, in addition to observers in Angola and Somalia. My 
country thus believes in the need to support the United Nations to enable it 
to carry out effectively the essential functions set forth in the Charter, 
namely, the promotion of peace and security all over the world and the 
provision of the means for the welfare and progress of its peoples. 
We stress that the General Assembly, the Security Council and the 
Secretariat under the leadership of the new Secretary-General, who is well 
known for his patience, vision and extensive knowledge, together with the 
political will of Member States and the yearning of peoples for a better 
world, should combine to form the basis for effective measures in the field of 
preventive diplomacy for peacemaking and peace-keeping and the process of 
post-war peace building. The "Agenda for Peace" (A/47/277), prepared by the 
Secretary-General, is indeed a very valuable contribution because of the 
in-depth and comprehensive analysis it offers and the set of scenarios and 
assumptions envisioned for United Nations work with a view to enhancing its 
efficiency and revitalizing its various agencies and organizations with a view 
to forging a new world of peace and prosperity. 
Allow me, in dealing with the most important international issues, to 
address the dispute in the Middle East region and its core issue, the 
Palestine question. My country, Jordan, has indeed lived the tragedy of the 
Palestinian people from the beginning and, with its limited resources, has 
borne the brunt of its economic, social and political repercussions. 
We have noticed recently that this problem has had its share of the 
effects of the many political changes and international breakthroughs that 
have been brought about by the end of the cold war era, in that the 
Arab-Israeli conflict and the Palestine question have taken a positive turn in 
line with those changes. This started with the Madrid Peace Conference. 

Jordan has joined in this peace process because of its firm commitment to 
the achievement of a just, comprehensive and lasting peace in the region, and 
because of its belief in the justice of the Palestinian cause and in the right 
of the Palestinian people to self-determination, including their right to 
establish their own independent State on their native soil, as well as in the 
right of every State in the region to live in peace and security within 
recognized boundaries. Those premises and objectives of the peace process are 
based on international resolutions, most importantly Security Council 
resolutions 242 (1967) and 338 (1973), which affirm the land-for-peace 
equation of returning the occupied territories, including Jordanian territory 
and the Syrian Golan, in exchange for peace, and which also affirm the 
necessity of Israeli withdrawal from Arab Al-Quds. 
We in Jordan believe that peace is an objective that our generation ought 
to pursue. We also believe that in order for peace to be real and lasting, it 
must be based on international legality and must be just, comprehensive and, 
thereby, acceptable to future generations. The peace we believe in is peace 
that would be an incentive to all peoples of our region to move ahead on the 
road of economic, social and cultural development in an atmosphere of 
security, stability, freedom and democracy, and in the context of cooperation 
and understanding, resulting in well-being and prosperity for the peoples of 
the region as a whole. Justice, comprehensiveness and durability are the 
bases on which peace in the Middle East should be established. These bases 
are organically interrelated and inseparable. 
It is regrettable, however, that while we are engaged in direct peace 
negotiations with Israel, it persists in its acts of repression and oppression 
of every type against the Palestinian people under its occupation. It is a 

strange paradox indeed that while the parties to the conflict are negotiating 
on the basis of international legality, Israel continues its illegal 
practices, especially the building of new settlements and the beefing up of 
existing ones. 
It is true that the new Israeli Government has taken certain seemingly 
positive actions with regard to its policies in the occupied territories. 
Those actions are, however, inadequate. We, and the world as a whole, are 
still waiting for Israel to translate its words into deeds. The 
classification of settlements into security and political settlements is a 
ploy that aims at breaking up into pieces the principle of legality, which is 
indivisible. The release of some detainees while thousands of others languish 
in jail, will not alter the degree of repression to which the Palestinian 
people are being subjected. 
If the Israeli Government truly wishes to be serious in its desire to 
achieve peace and wants to demonstrate good will, it has first to commit 
itself to the application of the Fourth Geneva Convention to the occupied 
territories and to halt completely the building of settlements - all 
settlements. 
With regard to Lebanon, Israel continues to refuse to comply with 
Security Council resolution 425 (1978), which calls for Israel's withdrawal 
from southern Lebanon. Accordingly, we call for unconditional Israeli 
withdrawal from all Lebanese territory and call for solidarity by the 
international community with Lebanon to help the Lebanese Government in 
rebuilding its economic and social structures and enabling its people to 
achieve the security, welfare and prosperity they yearn for. 

The various Security Council resolutions concerning Iraq have placed the 
State of Iraq and its people in a situation different from that they were in 
in 1990 and 1991. The suffering of the Iraqi people, which is known to all, 
and the threat of dismemberment and instability not intended by the Security 
Council resolutions make it imperative that we view Iraq in terms of that 
new situation. Proceeding from this, Jordan which complies with Security 
Council resolutions and looks forward to putting an end to the consequences of 
the Gulf crisis by peaceful means wishes to emphasize its desire for action 
to alleviate the suffering of the Iraqi people and to preserve the territorial 
integrity of Iraq as an integral Gulf entity. It will not be in anyone's 
interest, regionally or internationally, to partition Iraq or to prolong the 
suffering of its people. Also, it will not be in anyone's interest that 
security and stability should not prevail in the Gulf region. 
While we have great hopes that the consequences of the Gulf crisis will 
be eliminated, we regret to see the beginnings of a new crisis: the dispute 
that has erupted recently between the United Arab Emirates and the Islamic 
Republic of Iran. The Islamic Republic of Iran is denying to the United Arab 
Emirates its sovereign rights over the islands of Abu Mousa, Greater Tunb and 
Lesser Tunb. Jordan would like to reiterate in this regard its principled 
position of respect for the principle of the inadmissibility of the 
acquisition of territory by force. We call on the Islamic Republic of Iran 
and the United Arab Emirates to reach a peaceful solution through dialogue, 
based on the principles of the United Nations Charter, in order to maintain 
good neighbourliness and consolidate peace and security in the Gulf region. 
The tragic situation of the Somali people poses a difficult challenge to 
the United Nations and to the conscience of humanity. This challenge requires 

an immediate and effective response. The images of death, starvation and 
homelessness that fill our television screens cry out to the conscience of the 
world to help put an end to them. My country's delegation, while appreciating 
and commending the incessant efforts of the new Secretary-General on both the 
political and the relief levels, emphasizes the need for prompt and effective 
action by the United Nations and the international community to adopt an 
integrated plan that would put an end to the tragedy of Somalia. Such a plan 
should include a cease-fire, the implementation of an integral programme of 
action to ensure the delivery of humanitarian relief supplies to the various 
regions and moves to convene a conference on reconciliation, national unity 
and transition to help rebuild the country's infrastructure. We must also 
deal with the regional consequences of the crisis: the influx of Somali 
refugees into neighbouring countries and the resulting instability this has 
caused in the Horn of Africa. 
 
The tragic situation in the Republic of Bosnia and Herzegovina continues 
to deteriorate and is taking a sinister turn. To do nothing about it would 
undermine the very concepts of democracy, civilized behaviour and collective 
security. Reports continue to pour in, telling of continued violations of 
international humanitarian law against the people of this young nation. Its 
territory continues to be swallowed up bit by bit, and attempts are continuing 
to change its demographic composition through ferocious and atrocious "ethnic 
cleansing" campaigns. It is both painful and dangerous that all this should 
continue despite the relevant Security Council resolutions. There is indeed 
an urgent need to find a prompt and peaceful solution to the situation in 
Bosnia and Herzegovina in conformity with the Charter of the United Nations 
and the norms of international law. There is nothing that would justify in 
any way failure by the United Nations and the international community to take 
prompt and effective measures to put an end to aggression, to ensure the unity 
and territorial integrity of Bosnia and Herzegovina, to preserve its political 
independence and full sovereignty over its entire territory, and to annul all 
the results and consequences of aggression. We trust that the peace process 
led by the European Community and its member States, in cooperation with the 
United Nations, to achieve a peaceful settlement in Bosnia and Herzegovina, 
will give all these elements priority in its programme of work. I can only 
express, in this regard, my country's high appreciation of the tireless 
efforts made by the Secretary-General of the United Nations and the 
Secretariat to make the peace process in Bosnia and Herzegovina a success and 
to expand the relief operations which they are undertaking. 
The principles which my country upholds and which govern its positions on 
all international conflicts are based on the belief in the right of peoples to 
self-determination, in the principle of non-interference in the internal 

affairs of States and of rejection of occupation in any shape or form. It was 
in this context that my country welcomed the process of reconciliation in 
Cambodia on the basis of the Paris accords which were signed by all the 
Cambodian parties. My country attaches great importance to the 
implementation, by all parties, of those accords and the discharge of all the 
commitments contained therein as those commitments constitute the guarantee 
and the proper mechanism for a peaceful and comprehensive settlement that will 
restore peace to this war-torn country within the framework of national 
reconciliation in a united, independent and sovereign Cambodia. 
As for the question of Korea, my country's delegation would like to voice 
its complete satisfaction in regard to the progress of the dialogue and 
high-level talks going on between the two Koreas and the resultant agreements 
aimed at building mutual confidence between them and reuniting the Korean 
peninsula in a framework of national unity. 
With regard to the question of Cyprus, my country values the efforts of 
the Secretary-General of the United Nations, who has maintained the good 
offices which started in 1975. We follow with close interest and great 
appreciation the ongoing talks under his auspices and with his encouragement 
between the leaders of the Greek and Turkish communities with the aim of 
achieving a peaceful settlement of this problem. 
Jordan shares with the rest of the world the satisfaction felt at the 
results of the referendum organized by the Government of South Africa in 
March. Those results were a constructive prelude to end the policy of 
apartheid in South Africa and augur well for the achievement by the 
conflicting groups of a comprehensive political settlement in a democratic 
system, which would put an end to minority rule. The agreement reached a few 
days ago between Mr. Mandela and President De Klerk on the resumption of talks 
 
following the deplorable violence of last June, renews hope that all parties 
will cooperate in writing a new constitution and reaching an early political 
solution, thus putting an end to the policy of apartheid and allowing 
democracy to prevail. 
My Government deplores the bloody events that took place recently in 
Afghanistan and visited yet more suffering on the Afghani people. Therefore 
Jordan, while wishing the Afghani Government success in consolidating security 
and stability and in reconstructing the infrastructure devastated by the civil 
war, supports that Government's request for assistance from the United Nations 
and the international community. 
The East-West bipolarity of the cold war era has disappeared with the end 
of that war. There has surfaced, however, a new North-South bipolarity that 
was overshadowed previously by the world's preoccupation with the ideological 
conflict between East and West. We hope that efforts to deal with this 
phenomenon, which is primarily economic and social, will take the form of a 
positive and constructive dialogue for the benefit of all mankind. The 
developing South needs the countries of the North; the industrialized North 
cannot maintain its prosperity and stability without an independent and 
developed South that would be free from hunger, poverty, and disease and 
relieved of its heavy burden of debt. The planet on which we live, with all 
the threats of ecological disruption facing it, cannot enjoy security and 
safety without cooperation between North and South. Such cooperation is in 
the interest of all humanity. 
If we were to define the new role of the United Nations, it, undoubtedly/ 
would be humanitarian in nature and would aim at protecting and preserving 
life on the planet, and raising the standard of living of all peoples through 

the establishment of a new, balanced and equitable world economic order. Our 
Organization must act to put an end to the historical contradiction that has 
persisted for centuries between North and South so that the North may 
discharge the main task of providing new bases and common grounds for a real 
development of the regions of the South and thus remove the existing 
distortions and inequalities. 

It has become quite clear that a common effort for development is 
essential to move the world gradually forward, if freedom and democracy are 
really to gain acceptance and if we really want to respect human dignity and 
eradicate underdevelopment and its concomitant social and health evils, which 
have assumed terrifying proportions and frequency. 
The environment is the common heritage of mankind. Thus, my country 
believes that its preservation is our common responsibility. We also feel 
that the developed countries, in accordance with the commitments they took 
upon themselves at the Rio de Janeiro Conference, must help the developing 
countries in solving their relevant problems, especially and principally, the 
problem of poverty. We therefore support the establishment of the committee 
on sustainable development and look forward to participating in it and in 
shaping its structure and terms of reference. 
If international peace and security are among the main goals the 
international community strives to achieve, that makes it all the more 
imperative for us to promote arms limitation, including the elimination of all 
weapons of mass destruction. One must note in this regard the progress 
achieved in the limitation of tactical nuclear weapons and the finalization 
recently at Geneva of the draft Convention on the prohibition of chemical 
weapons. As for conventional weapons, the General Assembly resolution adopted 
at the forty-sixth session on the establishment of a non-discriminatory 
register in which to record all international weapon transfers was a positive 
step on the road to getting rid of armaments, provided it is applied with 
complete impartiality and in an equitable manner that takes into consideration 
the differences in the needs of countries for armaments. A verification 
system should be developed, taking into account not only imported weapons but 

also domestically produced weapons, especially in countries that are involved 
in regional conflicts. 
Jordan supports the use of science and technology for disarmament, the 
development of verification systems, the efforts aimed at achieving a 
comprehensive nuclear-test ban and the establishment of nuclear-free zones, 
including the Middle East region. Jordan also calls upon all States that have 
not done so, including Israel, to accede to the Treaty on the 
Non-Proliferation of Nuclear Weapons and place all their nuclear facilities 
under International Atomic Energy Agency (IAEA) safeguards. 
In conclusion, I should like to say that, now that the cold war has 
ended, the world undoubtedly stands at the threshold of a new era, as we can 
all see. This fact places on the United Nations the responsibility of 
reinvigorating itself in order to keep pace with the requirements of this new 
era in a fast-changing world, so that our efforts at the United Nations may 
become a foundation for a better life. We are quite confident that the Member 
States are all aware of their problems and the problems of the world and are, 
therefore, prepared for cooperation and the use of good offices within a 
democratic United Nations and the efforts of its evolving organs and agencies 
that are guided by the vision and dedication of the Secretary-General. 
